Memorandum: The order of the Appellate Division should be affirmed and the certified question answered in the negative.
The regulations of subtitle A of title 29 of the Code of Federal Regulations, as adopted by the United States Secretary of Labor and existing during the period in question, evidenced a design and charting of course for the conduct of investigations and hearings in prevailing wage disputes only as the secretary, in his discretion, deemed appropriate or desirable (see, e.g., 29 CFR 5.10). There being no exclusive administrative remedy prescribed therein, the aggrieved employees were empowered to enforce, by private litigation, the benefits afforded them under the National Housing Act, as set forth in section 1701 et seq. of title 12 of the United States Code (cf. Filardo v Foley Bros., 297 NY 217, revd on other grounds 336 US 281), even though the regulations, made pursuant to statute, did not explicitly authorize a civil remedy (cf. Case Co. v Borak, dll US 426, 432; Texas & Pacific Ry. v Rigsby, 241 US 33, 39; Jordan Bldg. Corp. v Doyle, O’Connor & Co., 401 F2d 47, 49-50; Fischman v Raytheon Mfg. Co., 188 F2d 783, 787).